DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 03/04/2021 is acknowledged. Claims 1-9, 21 and 24-25 are currently pending. Claims 1-2, 6, 9 and 21 have been amended. Claims 24 and 25 have been newly added. Accordingly, claims 1-9, 21 and 24-25 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Information Disclosure Statement
The IDS filed on 3/16/2021 has been considered. See the attached PTO 1449 form.

Claim Objection(s) / Rejection(s) Withdrawn
Applicant’s arguments, filed 03/04/2021, with respect to claims 2 and 21 objections have been fully considered and are persuasive. The objections of claim 2 and 21 have been withdrawn. The arguments are persuasive because applicant have amended the claims to spell entirely DMSO and DHAD the first time they are used in the claims. 
Applicant’s arguments, filed 03/04/2021, with respect to claim 21 rejected under 35 U.S.C 112(a) have been fully considered and are persuasive. The rejection of claim 21 has been withdrawn. The arguments are persuasive because applicant in their response have pointed to the specific chemical 
Applicant’s arguments, filed 03/04/2021, with respect to claims 1-9 and 21 rejected under 35 U.S.C 112(b) have been fully considered and are persuasive. The rejection of claims 1-9 and 21 has been withdrawn. The arguments are persuasive because applicant have amended claims 1 and 21 to delete the recitation “maintaining the plant under conditions such that” which made the claims indefinite. Claim 2 has been amended to delete the trademark/trade names “silwet L-77” and “tween 80” which rendered the claim indefinite.

New/Maintained Claim Objection(s) / Rejection(s)
New Matter Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 21 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Therefore, only the sequence of SEQ ID NO: 10 (the fungus Aspergillus terreus NIH2624), but not the full breadth of the claims (i.e. the control plant comprising the SEQ ID NO: 10) meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C 112 (pre-AIA ), first paragraph.     
If Applicant believes this rejection is in error, applicant must disclose where in the specification support for the entire scope of the amendment(s) and/or new claims can be found. As a result, Claims 1-9, 21 and 24-25 represent new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 21 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method using the fungus species, Aspergillus terreus NIH2624 containing the nucleic acid sequence encoding an amino acid sequence of SEQ ID NO: 10, does not reasonably provide enablement for any other method using a control plant which comprises the nucleic acid sequence encoding an amino acid sequence of SEQ ID NO: 10.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The instant specification disclose the sequence of SEQ ID NO: 10, which is a fungus (i.e. Aspergillus terreus NIH2624). However, the specification do not further provide support for a control plant comprising the sequence of SEQ ID NO: 10. The specification does not reasonably provide enablement for how the control plant is incorporated with SEQ ID NO: 10 and neither does it provide any examples of the control plant comprising SEQ ID NO: 10. 
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996). 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set 
     1) the quantity of experimentation necessary,
     2) the amount of direction or guidance provided,
     3) the presence or absence of working examples,
     4) the nature of the invention,
     5) the state of the prior art,
     6) the relative skill of those in the art,
     7) the predictability of the art, and
     8) the breadth of the claims.

These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention and relative skill level

The invention relates to a transgenic plant comprising a control plant which is comprised of the sequence of SEQ ID NO: 10. The relative skill of those in the art is high, that of an MD or PHD and someone experienced in formulating transgenic plants. 

The state and predictability of the art 
The art however is unpredictable. The art requires formulating a transgenic or a genetically modified plant wherein the recombinant nucleic acid is stably integrated into the genome of the plant and the recombinant nucleic acid is expressed in the plant. With the art being unpredictable, the specification need to provide more detail on how the nucleic acid sequence encoding an amino acid sequence of SEQ ID NO: 10 is stably integrated into the genome of the control plant and how the nucleic 

          
The breadth of the claims     
	The claim is very broad insofar as it recites the control plant comprising a nucleic acid sequence encoding an amino acid sequence of SEQ ID NO: 10 with no examples of such a transgenic control plant nor any guidance provided in the instant specification on how the sequence of SEQ ID NO: 10 is integrated into the control plant. 

The amount of direction or guidance provided and the presence or 
absence of working examples

The specification provides no direction or guidance for how the control plant is incorporated with SEQ ID NO: 10 and neither does it provide any examples of the control plant comprising SEQ ID NO: 10.

The quantity of experimentation necessary
Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably integrated to form the transgenic plant (i.e. the control plant) as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 21 and 24-25  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 recite “a control plant comprising a nucleic acid sequence encoding an amino acid sequence of SEQ ID NO: 10”. The instant specification do not provide any guidance or examples of where the control plant is comprised of a nucleic acid sequence encoding an amino acid sequence of SEQ ID NO: 10. The specification disclose that the growth of the vegetative tissue in the plant is reduced as compared to a corresponding control plant (See for example Para 0006). The specification does not disclose that the control plant comprises the sequence of SEQ ID NO: 10, which makes it unclear whether the control plant is a transgenic plant which comprises the sequence or whether the control plant does not comprise the sequence recited in the instant claims. For the purpose of examination, the control plant is interpreted as any control plant, regardless of whether it comprises the sequence of SEQ ID NO: 10. 
Claims 2-9 and 24-25 are included in the rejection as they depend on a rejected base claim and do not clarify the issues recited above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shimada (Zeitschrift für Naturforschung C, Volume 60, Issue 7-8, Pg. 572-576, July 2005) as evidenced by Elliot (Cell, Vol. 56, 263-269, Jan. 27, 1989).
Shimada teaches interaction between aspterric acid (AA) and inodole-3-acetic acid on reproductive growth in Arabidopsis thaliana plant and that aspterric acid inhibits pollen development in A. thaliana (Title, Introduction).
Shimada teaches Seeds of A. thaliana were sown in plastic pots filled with mixture of perlite and vermiculite (e.g. soil as recited in claim 6) and germinated in growth chamber maintained at 25 C under continuous light (see: Pg. 572, Materials and Method). It further teaches treatment of aspterric acid with plant wherein chemicals to be test were formulated as an aqueous solution containing Tween-80 (polysorbate) as a wetting agent and ethanol to aid their solubility which reads on claim 2. Furthermore, each solution was sprayed on all leaves and the chemical were applied once in two days for a total of 6 treatment (i.e. contacting occurred for a total of 12 days on multiple occasions) which reads on claims 7 and 8 (see: Pg. 573, Materials and Methods, Treatment with AA and plant hormones). Moreover, μM or 0.1 mM which reads on claims 3-5. Fig 3B of the reference further shows the growth of flower buds to flowering (i.e. vegetative tissue in plant) reduced more than 50% in the plant treated with aspterric acid versus the control where the plants were not treated with aspterric acid and thus anticipates claim 9. Further, Shimada discloses that the treatment solution comprising aspterric acid was applied once in two days for a total of 6 treatment from the period rosette leaf formed (see: Pg. 573, Treatment with AA and plant hormones). Fig. 2(a) shows that the period of growth from rosette leaf formation to bolting was about 10 days for the plant treated with aspterric acid and about 5 days for the control. The period of growth from bolting to first flowering for the control was about 2 days (Fig. 2b). The control took a total of 7 days to reach the stage of first flowering. This show that at 10 days, the plant treated with aspterric acid was only at the bolting stage, whereas the control was at the stage of flowering and thus it reads on the claimed recitation wherein growth of the vegetative tissue in the weed plant is reduced at 10 days after contact as compared to a control plant. As evidenced by Elliot, Arabidopsis thaliana is a weed plant. Thus, the teachings of Shimada anticipate claim 1 and 21, wherein the A. thaliana plant (i.e. weed plant) were contacted with aspterric acid (e.g. DHAD polypeptide inhibitor) aqueous solution and wherein growth of the vegetative tissue in the weed plant is reduced at 10 days after contact as compared to a control plant. Moreover, with respect to the claimed recitation wherein the growth of the vegetative tissue in the weed plant is reduced at 10 days after contact, the claims are directed to a method and the only method step recited in claims 1 and 21 is contacting the weed plant with a herbicidally effective amount of a composition comprising aspterric acid and the Shimada references teaches the same method step comprising the same components as recited in the instant claims and therefore, it would inherently result in a reduced growth of the vegetative tissue in the weed plant at 10 days after contact.    


In the event the applicant can show that the concentration amount taught by Shimada do not anticipate claims 3 and 5, the following rejection is appropriate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 3, 4, 5, 6-9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (Zeitschrift für Naturforschung C, Volume 60, Issue 7-8, Pg. 572-576, July 2005) as evidenced by Elliot (Cell, Vol. 56, 263-269, Jan. 27, 1989).
The teachings of Shimada have been set forth above. 
Shimada does not explicitly teach the concentration amounts of aspterric acid recited in claims 3 and 5. However, it would have been obvious to one of ordinary skill in the art to incorporate an amount of aspterric acid based on the level inhibition of growth that would be desired. The amounts taught by Shimada are very close to the amounts recited in claims 3 and 5 and it would have been obvious to one of ordinary skill in the art to either increase in the concentration of aspterric acid to increase inhibition of vegetative growth or decrease the concentration to lower the inhibition of vegetative growth. Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 

Claim(s) 1-9, 21 and 24-25 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shimada (Zeitschrift für Naturforschung C, Volume 60, Issue 7-8, Pg. 572-576, July 2005) as evidenced by Elliot (Cell, Vol. 56, 263-269, Jan. 27, 1989) as applied to claims 1-9 and 21 above and further in view of Wright et al. (US 8,283,522 B2; Oct. 9, 2012).

Shimada does not expressly teach the composition comprises at least one additional herbicide, wherein the at least one additional herbicide includes glufosinate. However, this deficiency is cured by Wright et al.
Wright et al. discloses methods of preventing the development of, and controlling, strains of weeds that are resistant to one or more herbicides (Abstract). The reference discloses the expression of AAD-12 (AryloxyAlkanoate Dioxygenase) genes in Arabidopsis thaliana plants. Wright also teaches that by stacking AAD-12 with glufosinate, weed control efficacy, flexibility, and ability to manage weed shifts and herbicide resistance development could be improved (see: Examples 7 and 19).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimada to incorporate the teachings of Wright and further include an additional herbicide such as glufosinate. One would have been motivate to do so because Wright also discloses a weed plant such as Arabidopsis thaliana and it teaches that including an herbicide such as glufosinate with the AAD-12 gene, weed control efficacy, flexibility, and ability to manage weed shifts and herbicide resistance development could be improved. Since Shimada also discloses the weed plant Arabidopsis thaliana wherein the growth of the plant with aspterric acid is reduced as compared to the control, one skilled in the art looking to control weed growth would have been motivated to additionally incorporate the herbicide glufosinate because Wright teaches that incorporating glufosinate provided weed control efficacy and herbicide resistance development could be improved. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments, filed 03/04/2021, with respect to claims 1-9 and 21 rejected under 35 U.S.C 102 and 103 have been fully considered but they are not persuasive.
Applicant argued that Shimada fails to disclose reducing growth of a vegetative tissue as recited in the instant claims and that Shimada is concerned with reproductive growth. 
In response, it is argued that the Shimada references discloses that plants treated with 100 μM of aspterric acid significantly inhibited flower bud formation (Pg. 573, Right Column, Last Paragraph). Applicant pointed in the argument that during vegetative growth, organs such as leaves, buds and side branches are produced and Shimada discloses that the plants contacted with aspterric acid significantly inhibited flower bud (i.e. part of vegetative growth) formation. Moreover, as discussed supra, the claims are directed to a method and the only method step recited in claims 1 and 21 is contacting the weed plant with a herbicidally effective amount of a composition comprising aspterric acid and the Shimada references teaches the same method step comprising the same components as recited in the instant claims and therefore, it would inherently result in a reduced growth of the vegetative tissue in the weed plant.
Applicant further argued that Shimada is not concerned with controlling weeds or the need to develop new and improved herbicides to combat resistance in weeds. In particular, it was argued that the instant claims are directed to the benefits of using herbicides in combination with transgenic plants (e.g. plants comprising a nucleic acid sequence of SEQ ID NO: 10) having novel sources of herbicide tolerance which is not taught by Shimada.      
In response, it is argued that the Shimada reference teaches the instantly claimed method of contacting a weed plant with a herbicidally effective amount of a composition comprising aspterric acid and therefore it reads on the instant claims regardless of the reference not expressly stating that it is 
With respect to the 103 rejection of claims 3 and 5, applicant argued that Shimada is not concerned with vegetative growth generally or herbicidal activity specifically and it would therefore not be routine to optimize amounts. It was argued that one skilled in the art would not be guided to use aspterric acid to inhibit vegetative growth based on the teachings of Shimada and thus would not have a reasonable expectation of success in varying amounts of aspterric acid.  
In response, it argued that the concentrations of aspterric acid claimed in claims 3 and 5 recite “about” when reciting the concentration amount and therefore the amount taught by Shimada is very close to the instantly claimed concentration amounts and thus anticipate claims 3 and 5. The 103 .



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616